In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0342V
                                        UNPUBLISHED


    DONNA LEEP,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: July 19, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On March 25, 2020, Donna Leep filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that that she received an influenza (“flu”) vaccination in
her left deltoid on October 11, 2018, resulting in a shoulder injury related to vaccine
administration (SIRVA) as defined in the Vaccine Injury Table. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On July 14, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent has determined that Petitioner has satisfied the criteria set forth
in the Vaccine Injury Table and the Qualifications and Aids to Interpretation for SIRVA

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
due to an intramuscular flu vaccination. Id. at 8. Respondent further agrees that the
record shows that Petitioner had no relevant history of pain, inflammation, or dysfunction
in her left shoulder prior to vaccination; that Petitioner’s pain and reduced range of motion
occurred within 48 hours of receipt of an intramuscular vaccination; that Petitioner’s
symptoms were limited to the shoulder in which the vaccine was administered; and that
no other condition or abnormality was identified to explain Petitioner’s symptoms. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2